Citation Nr: 0614543	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-33 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.	Entitlement to a compensable rating for a right knee 
disability prior to September 30, 2004, and an 
evaluation in excess of 10 percent thereafter.  

2.	Entitlement to a compensable rating for a left knee 
disability prior to September 30, 2004, and an 
evaluation in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active service from February 1995 to November 
1995 and from April 1997 to March 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating action that granted 
service connection and noncompensable ratings for right and 
left knee disabilities.  In an October 2004 rating action, 
the RO increased the ratings for the veteran's left and right 
knee disabilities to 10 percent for each, effective September 
30, 2004.  

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The record contains a recent statement from the veteran's 
representative indicating, essentially, that the veteran's 
bilateral knee disabilities have worsened since her last 
examination in 2004.  He also asserted that the 2004 
examination was inadequate to evaluate the veteran's knee 
disabilities, particularly given the lack of contemporary X-
ray studies of the knees to ascertain the presence or absence 
of arthritis in the knee joints.  Given these complaints, as 
well as the assertions of worsening knee symptomatology due 
to her service connected knee disorders, the Board believes 
that a further VA examination of the veteran's knee 
disabilities should be conducted prior to further appellate 
consideration of the veteran's claims for increased ratings 
for her knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran an orthopedic 
examination to evaluate her right and left 
knee disabilities. The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination and the examiner should 
acknowledge such review.

X-ray studies of the veteran's knees 
should be conducted.  The examiner should 
report all current diagnoses pertaining to 
the veteran's knees.  The examiner should 
report the ranges of left and right knee 
flexion and extension in degrees of 
motion, to include the degree of motion at 
which pain is first exhibited, and 
determine whether the knee disabilities 
are manifested by weakened movement, 
excess fatigability or incoordination. 
Such inquiry should not be limited to 
muscles or nerves. These determinations 
should be expressed in terms of the degree 
of additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner should assess whether the 
left and right knee disabilities are 
manifested by instability or subluxation. 
The examiner should express an opinion as 
to whether such instability or subluxation 
is slight, moderate, or severe.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claims for increased ratings for her knee 
disabilities.  If the benefits sought on 
appeal remain denied, the veteran and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto. 
The case should then be returned to this 
Board for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






